In a proceeding pursuant to CPLR article 78 to annul a determination of the respondent State Commissioner of Social Services, dated January 6, 1975, which, after a statutory fair hearing, affirmed a determination of the respondent Dutchess County Commissioner of Social Services, which denied petitioner’s application for a grant of assistance for moving and storage expenses, she appeals from a judgment of the Supreme Court, Westchester County, entered June 23, 1975, which dismissed the petition. Judgment affirmed, without costs or disbursements. In our opinion, the State Commissioner’s determination is supported by substantial evidence. Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.